Citation Nr: 1719994	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic plantar fasciitis prior to September 3, 2013, in excess of 30 percent from September 3, 2013 to June 30, 2015, and in excess of 50 percent since June 30, 2015.  

2.  Entitlement to a compensable rating for sphenoid sinusitis.  


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Jackson, Mississippi, in which the RO continued the assignment of a 10 percent rating for plantar fasciitis and a noncompensable rating for sinusitis.  

In November 2013, the RO issued a rating decision which increased the rating for plantar fasciitis to 30 percent, effective September 3, 2013.  Further, in August 2015, the RO issued another rating decision which increased the rating for plantar fasciitis to 50 percent, effective June 30, 2015.


FINDINGS OF FACT

1.  Prior to September 3, 2013, the Veteran's bilateral foot disorder is characterized by pain when standing and walking with tenderness; symptoms of a "severe" nature, with marked deformity (pronation, abduction, etc.), indication of swelling on use and characteristic callosities have not been shown.

2.  From September 3, 2013 to June 30, 2015, the Veteran's bilateral foot disorder has been characterized by symptoms such as pain and the need for assistive devices; symptoms that are pronounced and characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances, has not been shown.

3.  For the period since June 30, 2015, the 50 percent rating the Veteran receives for his bilateral foot disorder is the highest rating allowable under any relevant diagnostic code.

4.  Throughout the entire period under appeal, the Veteran's sinusitis has not been manifested by 1 or 2 incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; or, radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 10 percent for plantar fasciitis prior to September 3, 2013, in excess of 30 percent from September 3, 2013 to June 30, 2015, and in excess of 50 percent since June 30, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for an initial compensable evaluation for sphenoid sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.16, 4.97, Diagnostic Code 6514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Plantar Fasciitis

In this case, the Veteran is seeking an increased rating for his service-connected plantar fasciitis which has been rated at 10 percent prior to September 3, 2013, in excess of 30 percent from September 3, 2013 to June 30, 2015, and in excess of 50 percent since June 30, 2015.  All ratings have been assigned under 38 C.F.R. § 4.71a, DC 5276.

A. Prior to September 3, 2013

In order to warrant a rating in excess of 10 percent prior to September 9, 2013, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  Id.  (20 percent for unilateral symptoms and 30 percent for bilateral symptoms).  38 C.F.R. § 4.71a, DC 5276.  While this diagnostic code does not define nonspecific words such as "moderate" or "severe," the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6 

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, while the Veteran has routinely complained of pain without flare-ups and functional limitation resulting from his bilateral foot disability that includes inability to walk or stand for prolonged periods of time, his complaints are simply not consistent with what is observed at clinical evaluations.  For example, at a VA examination in July 2011, the Veteran was functionally independent in performing all activities of daily living, and he reported that he cannot perform certain physical activities "more due to the heart (congestive heart failure/coronary artery disease) than due to feet."  He specifically described his symptoms as pain "all day long every day from the moment getting up [until] bed."  Moreover, while he was prescribed shoe inserts, he did not wear them because they caused him more pain.  On examination, the Veteran had normal bilateral range of motion in his toes.  Additionally, the Veteran's feet and toes did not exhibit swelling, skin breakdowns, calluses, or corns.  

The Veteran's VA treatment records during this period report that the Veteran complained of significant pain related to "severe pes planus" that was causing knee and foot pain.  While the Veteran had pain on manipulation, there was no objective evidence of a marked deformity (pronation, abduction, etc.), indications of swelling, or calluses.  

Therefore, given the objective clinical evidence, the record as a whole does not support a finding that the Veteran's foot symptoms were "severe" with marked deformity, indications of swelling, and/or callosities.  As a result, a rating in excess of 10 percent is not warranted.

B. From September 3, 2013 to June 30, 2015

In order to warrant a rating in excess of 30 percent from September 3, 2013 to June 30, 2015, the evidence must show foot symptoms that are pronounced and characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Based on a review of the evidence, a rating in excess of 30 percent is not warranted from September 3, 2013 to June 30, 2015.  Specifically, at a VA examination in September 2013, the Veteran indicated that he had severe 10/10 pain on standing for the first time during the day that gets better after walking.  The Veteran also reported that he used bilateral shoe inserts.  On examination, the Achilles tendon was normal with normal range of motion in the toes.  The Veteran also had an "expression of tenderness/pain" upon palpitation of his feet.  Additionally, the examiner noted that the Veteran had hallux valgus without any current symptoms.  

The Veteran's VA treatment records are largely consistent with the VA examiner's observations during this period.  Specifically, in February 2015, some pain was present, but improved with therapy.  Importantly, the Veteran's private treatment records do not report marked pronation or inward displacement, as well as severe spasms of the tendo-achillis on manipulation.  

Therefore, the Board finds that a rating in excess of 30 percent is not warranted from September 3, 2013 to June 30, 2015.  

C. After June 30, 2015

In an August 2015 rating decision, the Veteran's disability rating was increased to 50 percent, effective June 2015.  This is the highest rating allowable under this or any other potentially relevant diagnostic code on a schedular basis.  Therefore, a rating in excess of 50 percent since June 30, 2015 is not for application.

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's bilateral foot disorder may be better rated under 38 C.F.R. § 4.71a , Diagnostic Code 5284, which addresses non-specific foot injuries.  When determining whether Diagnostic Code 5284 is "more appropriate" than Diagnostic Code 5276, the Court has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to bilateral plantar fasciitis, and Diagnostic Code 5276 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue (plantar fasciitis), and also provides specific guidance as to how symptoms of this disability are to be evaluated.

On the other hand, Diagnostic Code 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Also, the Veteran's bilateral plantar fasciitis is not the result of a foot injury.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that Diagnostic Code 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate plantar fasciitis, consideration of other diagnostic codes (particularly Diagnostic Code 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

The Board has also considered whether the Veteran could receive separate ratings under Diagnostic Code 5279 for metatarsalgia (Morton's disease) or Diagnostic Code 5280 for hallux valgus.  In this case, there is no evidence that the Veteran has metatarsalgia at any point during the pendency of the appeal.  With respect to the Veteran's hallux valgus, the June 2014 VA examiner opined that it was not related to or aggravated by the Veteran's service-connected bilateral plantar fasciitis given that both conditions are completely different and caused by "different mechanisms with no relationship to each other."  

Additionally, the Board acknowledges that the Veteran has a diagnosis of arthritis in both feet.  Thus, the Board has considered the effects of the Veteran's arthritis and pain that the Veteran has experienced, and the extent to which such pain causes fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board notes that the disability ratings under Diagnostic Code 5276 adequately address all of the Veteran's symptoms, including pain.  Simply stated, the Veteran's symptoms related to arthritis and pain are considered within the context of the current finding and rating. 

Sphenoid Sinusitis

The Veteran's sphenoid sinusitis has been assigned a noncompensable disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Under the General Rating Formula for Sinusitis, in order to warrant a compensable rating, the evidence must show:
* Sinusitis manifested by 1 or 2 incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting (10 percent); or,
* Radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries (50 percent); 
See 38 C.F.R. § 4.97 (2016), Diagnostic Code 6514.

After a review of the evidence of record, the Board determines that a compensable rating is not warranted for any period on appeal.  

Specifically, at a July 2011 VA examination, the Veteran reported experiencing recurring episodes of nasal congestion, discomfort, blockage, and headaches, with antibiotic therapy only on "rare" occasions.  However, after a thorough examination and review of the diagnostic imaging reports, the examiner determined that there was no evidence of sinusitis or related sinus abnormalities.  Instead, the examiner found that the Veteran had a deviated septum with bilateral obstructions.  Additionally, the examiner noted that while the Veteran "has carried the diagnosis of sinusitis," he has not been given antibiotics, expect on rare occasions.  

Similarly, at a September 2013 VA examination, while the Veteran reported heavy drainage, eye/facial pain, and headaches, the examiner found "no clinical or radiologic evidence of acute or chronic sinusitis or rhinitis."  Further, the examiner determined that the Veteran's nasal symptoms are secondary to his non-service connected septal deviation and spurring.

The VA treatment records also indicate that while the Veteran had nasal symptoms, he did not have chronic sinusitis at any point during the period on appeal.  For example, while the May 2013 VA treatment records reflect that the Veteran had a recurrence of nasal symptoms for which antibiotics were prescribed, his follow-up June-October 2013 VA treatment records report that all of his imaging studies were negative for sinusitis, and that his symptoms were not caused by sinusitis.  Instead, suspected causes of his nasal symptoms included allergies, swimming, and working outside. 

Similarly, from April 2014 to August 2015, the radiographic imaging did not reveal any evidence of chronic sinusitis or any sinus abnormality.  The September 2014 VA treatment records report that the Veteran was diagnosed with allergic rhinosinusitis after a flare-up caused by "working outside and not taking allergy medicine."  Moreover, the Veteran was examined in January 2015 for complaints of sinus pain with nasal discharge.  The Veteran was diagnosed with "acute" sinusitis, with no evidence that his condition was chronic.  Additionally, the Veteran was examined in August 2015 for reported sinusitis that was caused by the "beach."  While the Veteran was diagnosed with sinusitis and given a course of antibiotics, the Veteran did not have any imaging studies to confirm a diagnosis of chronic sinusitis.  

Therefore, based on this evidence, an initial compensable disability rating is not for application.  Specifically, the board places significant probative value on the opinions from the VA examiners and radiographic imaging studies which reflect that the Veteran did not have chronic sinusitis and/or symptoms that would warrant a compensable rating during the period on appeal.  Instead, the Veteran's sinus symptoms were mostly caused by non-service connected disabilities, such as a deviated septum.  Further, the Board places less probative value on the Veteran's private treatment records that report a diagnosis of chronic sinusitis and symptoms related thereto given that the records were mainly equivocal and/or not supported by radiographic imaging studies.  Accordingly, an initial compensable disability rating is not warranted on a schedular basis.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected disorders are worse than the ratings he currently receives, including that his bilateral foot disability and sinusitis cause impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Board notes that the Veteran's TDIU claim for his service-connected disabilities, including chronic plantar fasciitis and sinusitis was denied by the RO in a June 2014 rating decision and in a subsequent statement (SOC) of the case issued in December 2015.  Significantly, the Veteran did not file a substantive appeal to the SOC.  As such, the record does not suggest, and the Veteran does not specifically allege, that his service-connected foot disability and sinusitis rendered him unemployable.  Therefore, Rice is inapplicable in this case.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for chronic plantar fasciitis prior to September 3, 2013, in excess of 30 percent from September 3, 2013 to June 30, 2015, and in excess of 50 percent since June 30, 2015, is denied.

A compensable rating for sphenoid sinusitis is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


